       Case 2:21-cv-01062-JTM-JVM Document 50 Filed 07/08/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF FALCON                                    CIVIL ACTION NO. 21-1062
 GLOBAL OFFSHORE II LLC, AS
 OWNER, SEACOR MARINE LLC AS                                SECTION: “H” (1)
 MANAGER/OPERATOR, AND
 SEACOR LIFTBOATS LLC, AS                                   JUDGE MILAZZO
 ALLEGED OWNER/OPERATOR OF
 THE SEACOR POWER PETITIONING                               MAGISTRATE JUDGE: VAN
 FOR EXONERATION FROM OR                                    MEERVELD
 LIMITATION OF LIABILITY



                AGREED INITIAL VESSEL INSPECTION PROTOCOL ORDER

        Considering the Joint Motion for Entry of Initial Vessel Inspection Protocol Order filed by

Limitation Petitioners Falcon Global Offshore II LLC, SEACOR Marine LLC and SEACOR

Liftboats LLC (collectively “SEACOR” or “Petitioners”) and the present and anticipated

Claimants in Limitation (“Claimants”), acting by and through Lead Liaison Counsel appointed by

this Court relative to the inspection of the wreck of the SEACOR POWER (the “Vessel”), after it

is delivered by the salvors to the facility of Modern American Recycling Services (“MARS”) in

Houma, Louisiana, IT IS HEREBY ORDERED AND DECREED:

        The Court has been advised that the wreck of SEACOR POWER will be delivered to

MARS in at least three separate sections over a period of days or weeks, beginning on or about

July 6 or 7 in the absence of unanticipated problems or bad weather. This order applies to each

section as and when it is delivered to MARS.

        Entry into the MARS facility or the Vessel is strictly prohibited except as authorized by

this Order, as it may be amended from time to time. This prohibition applies not only to the parties

to the litigation but also to the general public as well.


                                                   1
PD.34107823.2
       Case 2:21-cv-01062-JTM-JVM Document 50 Filed 07/08/21 Page 2 of 4




        The Court has further been advised that pending agreement of the parties or the further

Orders of this Court, security at MARS will be provided by the Terrebonne Parish Sheriff’s Office

(“TPSO”) at the expense of Petitioners. The TPSO has agreed to provide law enforcement

personnel on site on a continual basis in order to prevent unauthorized entry into the MARS facility

or the Vessel.

        Inspections of the wreck will proceed in phases.

        Phase One. After the wreck is secured in place and otherwise made as accessible as

practical under the circumstances by SEACOR and MARS personnel, trained firefighters from

Terrebonne Parish will enter the wreck under the supervision of the TPSO to search for the

remains, if any, of anyone who was on the Vessel at the time it capsized. The TPSO which will

engage with the Terrebonne Parish Coroner so that appropriate action can be taken immediately

in the event remains are found. During the time this search is taking place, or until all those who

remain missing have been accounted for, any other access to the Vessel is prohibited except that

which is necessary by MARS or SEACOR personnel to render the wreck accessible. No portion

of the wreck or its equipment will be removed from the Vessel except that which may be necessary

to provide access.

        Phase Two. After Phase One is completed under the auspices of the TPSO, the National

Transportation Safety Board (NTSB) has informed Petitioners that it desires to have exclusive

access to the wreck for an estimated three to four additional days so it can continue its

investigation. During the time the NTSB requires to conclude its inspection, the TPSO will

continue to provide security at Petitioners’ expense, and access to MARS and the Vessel will

continue to be limited in the same way that it was in Phase One.




                                                 2
PD.34107823.2
       Case 2:21-cv-01062-JTM-JVM Document 50 Filed 07/08/21 Page 3 of 4




        Phase Three. Upon the completion of Phases One and Two, then on terms to be mutually

agreed between Petitioners and Liaison Counsel or, in the absence of agreement, as ordered by the

Court, the wreck will be made available to designated attorneys and experts representing any party

to the litigation, including those who have yet to file formal claims but who have retained counsel.

Due to its inherently unsafe condition, Petitioners submit that admittance into the interior of the

wreck should not be allowed. On behalf of the Claimants, Liaison Counsel defer taking a position

on inspection of the wreckage interior pending independent assessment of the safety risks posed

by said inspection viewed in conjunction with the benefits of an initial comprehensive

vessel inspection by Claimants' experts. In any case, external areas will be fully available. The

time of any inspection will be agreed by counsel. During this time, Petitioners will continue to

pay for security services provided by the TPSO.

        In addition to the foregoing, the Claimants, acting through Liaison Counsel, may designate

a representative to be in attendance at MARS from the time the first section of the wreck arrives

at MARS until all litigation-related inspections are completed or the Court orders otherwise. The

conditions of this are: (i) during Phases One and Two, there is only one claimants’ representative

on site at any one time; (ii) the representative will be identified in advance, will agree in writing

to abide by rules established by MARS, the TPSO, the NTSB or by Petitioners and will not attempt

to board the wreck without prior written approval; (iii) no interviews of SEACOR personnel or

any other potential witness will be conducted at the MARS facility; and (iv) no pictures or videos

of the MARS facility or of the wreck or of any remains that may be found on the wreck are to be

taken during the time the TPSO or the NTSB are carrying out the activities described in Phase One

and Phase Two above. In addition to personnel needed to participate in making the Vessel

accessible to the extent possible, Petitioners may also have a representative or representatives in



                                                  3
PD.34107823.2
       Case 2:21-cv-01062-JTM-JVM Document 50 Filed 07/08/21 Page 4 of 4




attendance at MARS from the time the first section of the wreck arrives until all litigation-related

inspections are completed or the Court orders otherwise.

        Nothing is to be removed from the Vessel and no destructive testing is to be performed

without the prior written consent of the Petitioners or the order of this Court.

        Petitioners will cause a Visitors Log, in a form to be agreed between the parties, to be

maintained until inspections of the Vessel are completed and will produce a copy of the log to

Liaison counsel on a weekly basis.

        Nothing in this Order is to be construed as limiting or restricting access to the MARS

facility by employees of MARS or its customers who are engaged in work unrelated to the

SEACOR POWER.



                                      8th day of July, 2021.
        New Orleans, Louisiana, this ____




                                              UNITED STATES DISTRICT JUDGE




                                                  4
PD.34107823.2
